ON MOTION FOR REHEARING.
WOODLEY, Judge.
The evidence is sufficient to justify the jury in finding the following:
Appellant and Robert Bagwill made the journey in appellant’s car from Mineral Wells to Stephenville on a joint venture their purpose being to acquire money by the unlawful means of robbery, burglary and theft.
Having selected the filling station of deceased as a place to be robbed, appellant stopped on the opposite side of the block, and his companion Bagwill left appellant, armed with a *496deadly weapon, and went to the filling station. Appellant waited in his car for the return of Bagwill, as was their previously formed design, in order to carry Bagwill away after the offense and so secure the safety of his companon Bagwill.
He did carry him away, and thereafter burned the clothing and shoes of Bagwill as well as his own clothing, all after he had been informed by Bagwill that in the execution of their planned robbery, he had shot a man. Also appellant thereafter took part of the loot, and he hid the gun after knowing that the shooting had occurred. Appellant, at the very time of the killing, was doing and was ready to do one of the things planned for him to do in futherance of their purpose, that is, he was awaiting the completion of the offense intended in order to carry his companion away to safety, and to further secure such safety by disposing of the criminative evidence — the gun and the bloody clothing.
Deceased was murdered by Bagwill during the existence of and in furtherance of the common design of appellant and Bag-will to rob the deceased. The killing was such as might have been, and should have been, contemplated as the result of their design to rob by the use of a loaded pistol.
Appellant was present at the commission of the offense in the sense that “present” is used in the statutes, Arts. 66 and 69, P. C., defining principals.
It was not necessary that he be in immediate contact with Bagwill, or be so situated at the time as to make him an eye or ear witness. He was present in the sense of being immediately at hand, and in the performance of his part of the planned unlawful act, a reasonable consequence of which was the murder of the victim. See Branch’s Ann. P. C., p. 347, Sec. 680; and Hill v. State, 135 Tex. Cr. R. 567, 121 S. W. 2d 996.
In his charge, the court properely instructed the jury upon the law applicable to such facts, and we cannot agree with appellant’s contention that the law of principals has no application, or that the court misdirected the jury as to the law.
All other questions raised were fully discussed in the original opinion, and we remain convinced that no reversible error is shown.
Appellant’s motion for rehearing is therefore overruled.
Opinion approved by the court.